DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 02/25/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Double Patenting
The non - statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 1 – 15 and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2 and 11 of U.S. Patent No. 10,933,825.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims generally cover methods and systems for setting and automatically controlling a vehicle accessory powered by a finite power storage unit of a vehicle and interfaces for directing this automatic control. These embodiments can improve management of the load on finite power storage provided by vehicle accessories, allowing drivers to select settings which better match their desired conditions and desired duration of operation of the vehicle accessory.

See Chart below: 

Application Claims
US PATENT  10,933,825
Claim 1. 
A finite power storage unit and vehicle accessory control system, comprising: receive an input parameter, wherein the input parameter includes one of a desired runtime for a vehicle accessory and a desired condition setting for the vehicle accessory, receive environment data, determine an output parameter based on the input parameter and the environment data, and provide the output parameter to a display, the display configured to display the output parameter, wherein the output parameter includes one of an acceptable condition setting for the vehicle accessory to achieve the desired runtime and a predicted runtime for the vehicle accessory at the desired condition setting when powered by a finite power storage unit that provides a finite amount of power to the vehicle accessory.
 Claim 11:

A finite power storage unit and vehicle accessory system, comprising: a vehicle accessory; a finite power storage unit that provides a finite amount of power to the vehicle accessory; an input device that receives an input parameter, wherein the input parameter includes one of a desired runtime for the vehicle accessory and a desired condition setting for the vehicle accessory; and a processor that: receives an environment data, determines an output parameter based on the input parameter and the environment data, and controls operation of the vehicle accessory based on the output parameter, wherein the output parameter includes one of an acceptable condition setting for the vehicle accessory to achieve the desired runtime and a predicted runtime for the vehicle accessory at the desired condition setting when powered by the finite power storage unit, and wherein the processor provides the output parameter to a display for displaying the output parameter.
Claim 2.
The finite power storage unit and vehicle accessory system of claim 1, wherein the finite power storage unit is an auxiliary power unit (APU)





Claim 2
…wherein the vehicle accessory includes a heating, ventilation, air conditioning or refrigeration (HVACR) system and the finite power storage unit is an auxiliary power unit (APU).
Claim 16.
A method for efficient power management of an auxiliary power unit (APU), wherein the APU provides a finite amount of power to a vehicle accessory, the method comprising: receiving an input parameter, wherein the input parameter includes one of a desired runtime for the vehicle accessory and a desired condition setting for the vehicle accessory; receiving an environment data; a processor determining an output parameter based on the input parameter and the environment data, wherein the output parameter includes one of an acceptable condition setting for the vehicle accessory to achieve the desired runtime and a predicted runtime for the vehicle accessory at the desired condition setting when powered by the APU; providing the output parameter to a display for displaying the output parameter; and the processor controlling operation of the vehicle accessory based on the output parameter.
Claim 1. 
A method for efficient power management of a finite power storage unit that provides a finite amount of power to a vehicle accessory, the method comprising: receiving an input parameter, wherein the input parameter includes one of a desired runtime for the vehicle accessory and a desired condition setting for the vehicle accessory; receiving an environment data; a processor determining an output parameter based on the input parameter and the environment data, wherein the output parameter includes one of an acceptable condition setting for the vehicle accessory to achieve the desired runtime and a predicted runtime for the vehicle accessory at the desired condition setting when powered by the finite power storage unit; providing the output parameter to a display for displaying the output parameter; and the processor controlling operation of the vehicle accessory based on the output parameter.











Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner's statement of reasons for allowance:
	 Independent claim 17 is patentable, as none of the prior art on the record, teach either in combination or by itself all the limitations of the independent claim.

Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee M. LaRose/
Examiner, Art Unit 3664

	
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664